UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1June 30, 2009. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission file number:0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months. Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes¨Nox At August 5, 2009, the Company had 6,099,333 shares of Common Stock outstanding, $1 par value. 1 Table of Contents AMERICAN NATIONAL BANKSHARES INC. Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 3 Consolidated Statements of Income for the three and six months ended June 30, 2009 and 2008 4-5 Consolidated Statements of Changes in Shareholders' Equity for the six months ended June 30, 2009 and 2008 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 36 Part II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURES 2 Table of Contents Part I.Financial Information Item 1. Financial Statements American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) (Audited) June 30, December 31, ASSETS Cash and due from banks Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity Total securities Loans held for sale Loans, net of unearned income Less allowance for loan losses Net loans Premises and equipment, net Other real estate owned Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets LIABILITIES and SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing Demand deposits interest bearing Money market deposits Savings deposits Time deposits Total deposits Short-term borrowings: Customer repurchase agreements Other short-term borrowings - Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Preferred stock, $5 par, 200,000 shares authorized, none outstanding - - Common stock, $1 par, 10,000,000 shares authorized, 6,100,330 shares outstanding at June 30, 2009 and 6,085,628 shares outstanding at December 31, 2008 Capital in excess of par value Retained earnings Accumulated other comprehensive loss, net Total shareholders' equity Total liabilities and shareholders' equity The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except per share and per share data)(Unaudited) Three Months Ended June 30 Interest and Dividend Income: Interest and fees on loans Interest and dividends on securities: Taxable Tax-exempt Dividends 21 73 Other interest income 74 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings Interest on long-term borrowings 80 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Brokerage fees 73 Securities gains (losses), net 1 Impairment of securites - Net loss on foreclosed real estate - Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment 24 Bank franchise tax Core deposit intangible amortization 95 95 Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income Net Income Per Common Share: Basic Diluted Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except per share and per share data)(Unaudited) Six Months Ended June 30 Interest and Dividend Income: Interest and fees on loans Interest and dividends on securities: Taxable Tax-exempt Dividends 43 Other interest income Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings Interest on long-term borrowings Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Brokerage fees Securities gains (losses), net 1 Impairment of securities - Net loss on foreclosed real estate Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment 41 Bank franchise tax Core deposit intangible amortization Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income Net Income Per Common Share: Basic Diluted Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 5 Table of Contents American National Bankshares Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Six Months Ended June 30, 2009 and 2008 (Dollars in thousands) (Unaudited) Accumulated Common Stock Capital in Other Total Excess of Retained Comprehensive Shareholders' Shares Amount Par Value Earnings Income (Loss) Equity Balance, December 31, 2007 Net income - Change in unrealized gains on securities available for sale, net of tax, $(332) - Add:Reclasification adjustment for losses on impairment of securities, net of tax, $89 - Add:Reclassification adjustment for losses on securities available for sale, net of tax, $38 - 70 Other comprehensive income Total comprehensive income Change in pension plan measurement date, net of tax, $(40) Stock repurchased and retired - Stock options exercised 10 - - Cash dividends declared, $0.46 per share - Balance, June 30, 2008 Balance, December 31, 2008 Net income - Change in unrealized gains on securities available for sale, net of tax, $232 - Less:Reclassification adjustment for gains on securities available for sale, net of tax of $0 - Other comprehensive income Total comprehensive income Stock repurchased and retired - Stock options exercised 22 - - Stock option expense 31 31 Cash dividends declared, $0.46 per share - - - Balance, June 30, 2009 The accompanying notes are an integral part of the consolidated financial statements. 6 Table of Contents American National Bankshares Inc. and Subsidiaries Consolidated Statements of Cash Flows Six Months Ended June 30, 2009 and 2008 (Dollars in thousands)(Unaudited) Cash Flows from Operating Activities: Net income Adjustments to reconcile net income to net cash (used in) provided by operating activities: Provision for loan losses Depreciation Core deposit intangible amortization Net amortization (accretion) of bond premiums and discounts Net (gain) loss on sale or call of securities Impairment of securities - Gain on loans held for sale Proceeds from sales of loans held for sale Originations of loans held for sale Net (gain) loss on foreclosed real estate 7 Change in valuation allowance for foreclosed real estate - Stock-based compensation expense 31 - Deferred income tax (benefit) expense 19 Net change in interest receivable 66 Net change in other assets Net change in interest payable Net change in other liabilities Net cash (used in) provided by operating activities Cash Flows from Investing Activities: Proceeds from sales of securities available for sale - Proceeds from maturities and calls of securities available for sale Proceeds from maturities and calls of securities held to maturity Purchases of securities available for sale Net decrease (increase)in loans Purchases of bank property and equipment Proceeds from sales of foreclosed real estate Net cash provided by (used in) investing activities Cash Flows from Financing Activities: Net change in demand, money market, and savings deposits Net change in time deposits Net change in customer repurchase agreements Net change in short-term borrowings Net change in long-term borrowings Cash dividends paid Repurchase of stock Proceeds from exercise of stock options Net cash provided by financing activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period The accompanying notes are an integral part of the consolidated financial statements. 7 Table of Contents AMERICAN NATIONAL BANKSHARES INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 Note 1 – Basis of Presentation The consolidated financial statements include the accounts of American National Bankshares Inc. and its wholly owned subsidiary, American National Bank and Trust Company (collectively referred to as the “Company”).American National Bank offers a wide variety of retail, commercial, secondary market mortgage lending, and trust and investment services which also include non-deposit products such as mutual funds and insurance policies. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of foreclosed real estate. In April 2006, AMNB Statutory Trust I, a Delaware statutory trust (the "Trust”) and a wholly owned subsidiary of the Company, was formed for the purpose of issuing preferred securities (the "Trust Preferred Securities”) in a private placement pursuant to an applicable exemption from registration.Proceeds from the securities were used to fund the acquisition of Community First Financial Corporation (“Community First”) which occurred in April 2006.Refer to Note 9 for further details concerning this variable interest entity. All significant inter-company transactions and accounts are eliminated in consolidation, with the exception of the Trust, as detailed in Note 9. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting of normal recurring accrualsnecessary to present fairly the Company’s financial position as of June 30, 2009; the consolidated statements of income for the three and six months ended June 30, 2009 and 2008; the consolidated statements of changes in shareholders’ equity for the six months ended June 30, 2009 and 2008; and the consolidated statements of cash flows for the sixmonths ended June 30, 2009 and 2008.Operating results for the three and six month periods ended June 30, 2009 are not necessarily indicative of the results that may occur for the year ending December 31, 2009.Certain reclassifications have been made to prior period balances to conform to the current period presentation.These statements should be read in conjunction with the Notes to Financial Statements included in the Company’s Form 10-K for the year ended December 31, 2008. Note 2 – Recent Accounting Pronouncements In April 2009, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position (“FSP”) Statement of Financial Accounting Standards (‘SFAS”) 141(R)-1, “Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies.”FSP SFAS 141(R)-1 amends and clarifies SFAS 141(R) to address application issues on initial recognition and measurement, subsequent measurement and accounting, and disclosure of assets and liabilities arising from contingencies in a business combination.The FSP is effective for assets and liabilities arising from contingencies in business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.The Company does not expect the adoption of FSP SFAS 141(R)-1 to have a material impact on its consolidated financial statements. 8 Table of Contents In April 2009, the FASB issued FSP SFAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.”FSP SFAS 157-4 provides additional guidance for estimating fair value in accordance with SFAS 157 when the volume and level of activity for the asset or liability have significantly decreased.The FSP also includes guidance on identifying circumstances that indicate a transaction is not orderly.FSP SFAS 157-4 is effective for interim and annual periods ending after June 15, 2009, and shall be applied prospectively.The Company does not expect the adoption of FSP SFAS 157-4 to have a material impact on its consolidated financial statements. In April 2009, the FASB issued FSP SFAS 107-1 and Accounting Principals Board (“APB”) 28-1, “Interim Disclosures about Fair Value of Financial Instruments.”FSP SFAS 107-1 and APB 28-1 amends SFAS No. 107, “Disclosures about Fair Value of Financial Instruments,” to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements.In addition, the FSP amends APB Opinion No. 28, “Interim Financial Reporting,” to require those disclosures in summarized financial information at interim reporting periods.The FSP is effective for interim periods ending after June 15, 2009.The Company does not expect the adoption of FSP SFAS 107-1 and APB 28-1 to have a material impact on its consolidated financial statements. In April 2009, the FASB issued FSP SFAS 115-2 and SFAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments.”FSP SFAS 115-2 and SFAS 124-2 amends other-than-temporary impairment guidance for debt securities to make guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities.The FSP does not amend existing recognition and measurement guidance related to other-than-temporary impairments of equity securities.FSP SFAS 115-2 and SFAS 124-2 are effective for interim and annual periods ending after June 15, 2009.The Company does not expect the adoption of FSP SFAS 115-2 and SFAS 124-2 to have a material impact on its consolidated financial statements. In April 2009, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) No. 111.SAB 111 amends and replaces SAB Topic 5.M. in the SAB Series entitled “Other Than Temporary Impairment of Certain Investments in Debt and Equity Securities.”SAB 111 maintains the SEC Staff’s previous views related to equity securities and amends Topic 5.M. to exclude debt securities from its scope.The Company does not expect the implementation of SAB 111 to have a material impact on its consolidated financial statements. In May 2009, the FASB issued SFAS No. 165, “Subsequent Events.”SFAS 165 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.SFAS 165 is effective for interim and annual periods ending after June 15, 2009.The Company does not expect the adoption of SFAS 165 to have a material impact on its consolidated financial statements. In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140.”SFAS 166 provides guidance to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. SFAS 166 must be applied as of the beginning of the first annual reporting period that begins after November 15, 2009 and for interim periods within that first annual reporting period.Earlier application is prohibited.The Company does not expect the adoption of SFAS 166 to have a material impact on its consolidated financial statements. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R).”SFAS 167 improves financial reporting by enterprises involved with variable interest entities.SFAS 167 will be effective as of the beginning of the first annual reporting period that begins after November 15, 2009 and for interim periods within that first annual reporting period.Earlier application is prohibited.The Company does not expect the adoption of SFAS 167 to have a material impact on its consolidated financial statements. 9 Table of Contents In June 2009, the FASB issued SFAS No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles – a replacement of FASB Statement No. 162.”SFAS 168 establishes the FASB Accounting Standards Codification, which will become the source of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.On the effective date, the Codification will supersede all then-existing non-SEC accounting and reporting standards.All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative.SFAS 168 is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The Company does not expect the adoption of SFAS 168 to have a material impact on its consolidated financial statements. In June 2009, the SEC issued SAB No. 112. SAB 112 revises or rescinds portions of the interpretative guidance included in the codification of SABs in order to make the interpretive guidance consistent with current GAAP.The Company does not expect the adoption of SAB 112 to have a material impact on its consolidated financial statements. 10 Table of Contents Note 3 – Securities The amortized cost and estimated fair value of investments in debt and equity securities at June 30, 2009 and December 31, 2008 were as follows: June 30, 2009 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Debt securities: Federal agencies $ 45,665 $ 1,760 Mortgage-backed State and municipal Corporate - Equity securities: FHLB stock – restricted - - Federal Reserve stock – restricted - - Other - - Total securities available for sale Debt securities held to maturity: Mortgage-backed 15 - State and municipal - Total securities held to maturity - Total securities $ 147,640 $ 4,519 $ 151,649 December 31, 2008 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Debt securities: Federal agencies $ 2,093 $8 Mortgage-backed State and municipal 74 Corporate 3 96 Equity securities: FHLB stock – restricted - - Federal Reserve stock – restricted - - Other - - Total securities available for sale Debt securities held to maturity: Mortgage-backed 10 - State and municipal 1 Total securities held to maturity 1 Total securities $ 137,701 $ 4,060 $ 675 $ 141,086 The Corporation’s investment in Federal Home loan Bank (“FHLB”) stock totaled $2,811,000 at June 30, 2009. FHLB stock is generally viewed as a long term investment and as a restricted investments security which is carried at cost, because there is no market for the stock other than the FHLBs or member institutions. Therefore, when evaluating FHLB stock for impairment, its value is based on ultimate recoverability of the par value rather than by recognizing temporary declines in value. Despite the FHLB’s temporary suspension of cash dividend payments and repurchases of excess capital stock in 2009, the Corporation does not consider this investment to be other temporarily impaired at June 20, 2009 and no impairment has been recognized. 11 Table of Contents The tables below show estimated fair value and gross unrealized losses, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at June 30, 2009 and December 31, 2008.The date for determining when securities are in an unrealized loss position is month-end.Therefore, it is possible that a security’s market value exceeded its amortized cost on other days during the past twelve-month period. Management evaluates securities for other-than-temporary impairment quarterly, and more frequently if economic or market concerns warrant.Consideration is given to the length of time and the extent to which the fair value has been less than cost, the financial condition and near-term prospects of the issuer, and whether the Company intends to sell the security or may be required to sell the security prior to maturity.As of June 30, 2009, the Company held six securities that had been in a continuous unrealized loss position for twelve months or more.The Company has reviewed these securities for other-than-temporary impairment, and does not consider the balances presented in the table to be other-than-temporarily impaired as of June 30, 2009. June 30, 2009 Total Less than 12 Months 12 Months or More (in thousands) Estimated Fair Value Unrealized Loss Estimated Fair Value Unrealized Loss Estimated Fair Value Unrealized Loss Federal agencies $- $- Mortgage-backed - - State and municipal 79 31 Total $ 12,501 December 31, 2008 Total Less than 12 Months 12 Months or More (in thousands) Estimated Fair Value Unrealized Loss Estimated Fair Value Unrealized Loss Estimated Fair Value Unrealized Loss Federal agencies $8 $ 1,583 $8 $- $- Mortgage-backed 24 State and municipal 75 75 - - Corporate 96 - - 96 Total $ 10,037 $ 8,632 $ 1,405 12 Table of Contents Note 4 - Loans Loans, excluding loans held for sale, were comprised of the following: (in thousands) June 30, December 31, Construction and land development Commercial real estate Residential real estate Home equity Total real estate Commercial and industrial Consumer Total loans $ 557,042 $ 571,110 The following is a summary of information pertaining to impaired and nonaccrual loans: June 30, December 31, (in thousands) Impaired loans with a valuation allowance $ 1,879 Impaired loans without a valuation allowance Total impaired loans $ 2,519 $ 3,192 Allowance provided for impaired loans, included in the allowance for loan losses $ 1,164 Nonaccrual loans excluded from the impairedloan disclosure $ 1,573 $ 1,574 As of andfor the Three Months Ended Six Months Ended Three Months Ended Six Months Ended (in thousands) June 30, 2009 June 30, 2009 June 30, 2008 June 30, 2008 Average balance in impaired loans…………… $ 3,312 $ 3,348 $ 5,729 Interest income recognized on impaired loans………… 47 83 59 Interest income recognized on nonaccrual loans………. - Interest on non-accrual loans had they been accruing……………. 96 Loans past due 90 days and still accruing interest…. - - No additional funds are committed to be advanced in connection with impaired loans. Foreclosed real estate was $4,033,000 at June 30, 2009 and $4,311,000 December 31, 2008. 13 Table of Contents Note 5 – Allowance for Loan Losses and Reserve for Unfunded Lending Commitments Changes in the allowance for loan losses and the reserve for unfunded lending commitments for the six months ended June 30, 2009 and 2008, and for the year ended December 31, 2008, are presented below: (in thousands) Six Months Ended June 30, Year Ended December 31, Six Months Ended June 30, Allowance for Loan Losses Balance, beginning of period $ 7,824 $ 7,395 Provision for loan losses Charge-offs Recoveries 66 Balance, end of period $ 7,934 $ 7,932 Reserve for unfunded lending commitments Balance, beginning of period Provision for unfunded commitments Charge-offs - - Balance, end of period The reserve for unfunded loan commitments is included in other liabilities. Note 6 – Goodwill and Other Intangible Assets In January 2002, the Company adopted SFAS No. 142, “Goodwill and Other Intangible Assets”.Accordingly, goodwill is no longer subject to amortization, but is subject to at least an annual assessment for impairment by applying a fair value test.A fair value-based test was performed during the third quarter of 2008 that determined there has been no impairment in the value of goodwill. The changes in the carrying amount of goodwill for the quarter ended June 30, 2009, are as follows (in thousands): Balance as of December 31, 2008 Goodwill recorded during the period - Impairment losses - Balance as of June 30, 2009 Core deposit intangible assets resulting from an acquisition were originally recorded at $3,112,000 in April 2006, and are being amortized over 99 months.The net core deposit intangible at June 30, 2009 was $1,886,000. 14 Table of Contents Note 7 – Short-term Borrowings Short-term borrowings consist of customer repurchase agreements, overnight borrowings from the Federal Home Loan Bank of Atlanta (“FHLB”), and Federal Funds purchased.Customer repurchase agreements are collateralized by securities of the U.S. Government, its agencies or Government Sponsored Enterprises (“GSE”).They mature daily.The interest rates may be changed at the discretion of the Company.FHLB overnight borrowings have floating interest rates that may change daily at the discretion of the FHLB.Federal Funds purchased are unsecured overnight borrowings from other financial institutions.Short-term borrowings consisted of the following as of June 30, 2009 and December 31, 2008 (in thousands): June 30, 2009 December 31, 2008 Customer repurchase agreements $ 59,437 $ 51,741 FHLB overnight borrowings - $ 59,437 $ 59,591 Note 8 – Long-term Borrowings Under the terms of its collateral agreement with the FHLB, the Company provides a blanket lien covering all of its residential first mortgage loans, second mortgage loans and home equity lines of credit.In addition, the Company pledges as collateral its capital stock in the FHLB and deposits with the FHLB.The Company has a line of credit with the FHLB equal to 30% of the Company’s assets, subject to the amount of collateral pledged.As of June 30, 2009, $98,157,000 in 1-4 family residential mortgage loans and $57,258,000 in home equity lines of credit were pledged under the blanket floating lien agreement which covers both short-term and long-term borrowings.Long-term borrowings consisted of the following fixed rate, long term advances as of June 30, 2009 and December 31, 2008 (in thousands): Due by June 30 Advance Amount Weighted Average Rate Due by December 31 Advance Amount Weighted Average Rate 5.26% $ 8,712 2.99% $ 13,787 3.82% Note 9 – Trust Preferred Capital Notes On April 7, 2006, AMNB Statutory Trust I, a Delaware statutory trust and a wholly owned subsidiary of the Company, issued $20,000,000 of preferred securities in a private placement pursuant to an applicable exemption from registration.The Trust Preferred Securities mature on June 30, 2036, but may be redeemed at the Company’s option beginning on June 30, 2011.The securities require quarterly distributions by the Trust to the holder of the Trust Preferred Securities at a fixed rate of 6.66%.Effective June 30, 2011, the rate will reset quarterly at the three-month LIBOR plus 1.35%.Distributions are cumulative and will accrue from the date of original issuance, but may be deferred by the Company from time to time for up to twenty consecutive quarterly periods.The Company has guaranteed the payment of all required distributions on the Trust Preferred Securities. The proceeds of the Trust Preferred Securities received by the Trust, along with proceeds of $619,000 received by the Trust from the issuance of common securities by the Trust to the Company, were used to purchase $20,619,000 of the Company’s junior subordinated debt securities (the “Trust Preferred Capital Notes”), issued pursuant to a Junior Subordinated Indenture entered into between the Company and Wilmington Trust Company, as trustee.The proceeds of the Trust Preferred Capital Notes were used to fund the cash portion of the merger consideration to the former shareholders of Community First in connection with the Company’s acquisition of that company, and for general corporate purposes.In accordance with FASB Interpretation No. 46R, “Consolidation of Variable Interest Entities”, the Company did not eliminate through consolidation the Corporation’s $619,000 equity investment in AMNB Statutory Trust I.Instead, the Company reflected this equity investment in the “Accrued interest receivable and other assets” line item in the consolidated balance sheets. 15 Table of Contents Note 10 – Stock Based Compensation A summary of stock option transactions for the six months ended June 30, 2009, is as follows: Option Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Average Intrinsic Value Outstanding at December31, 2008 Granted Exercised Forfeited Outstanding at June 30, 2009 $ 183 Exercisable at June 30, 2009 The total intrinsic value of options exercised during the six month period ended June 30, 2009 was $52,000. There were 59,000 options granted in the fourth quarter of 2008 and 6,000 options granted in the second quarter of 2009, which resulted in $31,000 equity related compensation expense in 2009.$158,000 remains to be expensed in future periods.No other options were granted in 2008.There was no tax benefit associated with stock option activity during 2009 or 2008.Under SFAS No. 123R, “Share-Based Payment” a company may only recognize tax benefits for stock options that ordinarily will result in a tax deduction when the option is exercised (“non-statutory” options).The Company has no non-statutory stock options. Note 11 – Earnings Per Share The following shows the weighted average number of shares used in computing earnings per share and the effect on weighted average number of shares of potentially dilutive common stock.Potentially dilutive common stock had no effect on income available to common shareholders. Three Months Ended June 30, Per Per Share Share Shares Amount Shares Amount Basic Effect of dilutive securities - stock options - - Diluted Six Months Ended June 30, Per Per Share Share Shares Amount Shares Amount Basic Effect of dilutive securities - stock options - - Diluted Stock options on common stock which were not included in computing diluted earnings per share for the six month periods ended June 30, 2009 and 2008, because their effects were antidilutive, averaged 106,511 and 116,511, respectively. 16 Table of Contents Note 12 – Employee Benefit Plans The following is information pertaining to the Company’s non-contributory defined benefit pension plan. Components of Net Periodic Benefit Cost Three Months Ended Six Months Ended (in thousands) June 30, June 30, Service cost $ 184 $ 181 $ 368 $ 362 Interest cost 129 292 257 Expected return on plan assets (203) (164) (406) (328) Amortization of prior service cost - (1) - (1) Recognized net actuarial loss 28 56 Net periodic benefit cost $ 238 $ 173 $ 476 $ 346 The Company’s anticipated contribution for 2009 is $481,000. Note 13 – Segment and Related Information In accordance with SFAS No. 131, “Disclosures About Segments of an Enterprise and Related Information”, reportable segments include community banking and trust and investment services. Community banking involves making loans to and generating deposits from individuals and businesses.All assets and liabilities of the Company are allocated to community banking.Investment income from securities is also allocated to the community banking segment.Loan fee income, service charges from deposit accounts, and non-deposit fees such as automatic teller machine fees and insurance commissions generate additional income for community banking. Trust and investment services include estate planning, trust account administration, investment management, and retail brokerage.Investment management services include purchasing equity, fixed income, and mutual fund investments for customer accounts.The trust and investment services division receives fees for investment and administrative services.Fees are also received by this division for individual retirement accounts managed for the community banking segment. Amounts shown in the “Other” column include activities of American National Bankshares Inc. and its subsidiary, AMNB Statutory Trust I.Refer to Note 1 for additional information on the Trust.The “Other” column also includes corporate items, results of insignificant operations and, as it relates to segment profit (loss), income and expense not allocated to reportable segments. Intersegment eliminations primarily consist of American National Bankshares Inc.’s investment in American National Bank and Trust Company and related equity earnings. The accounting policies of the segments are the same as those described in the summary of significant accounting policies.All intersegment sales prices are market based. 17 Table of Contents Segment information as of and for the six month periods ended June 30, 2009 and 2008, is shown in the following table. Three Months Ended June 30, 2009 . Trust and (in thousands) Community Investment Intersegment Banking Services Other Eliminations Total Interest income $- Interest expense - Noninterest income 16 - Income (loss) before income taxes - Depreciation and amortization 7 - - Total assets - - Capital expenditures - - - Three Months Ended June 30, 2008 Trust and Community Investment Intersegment Banking Services Other Eliminations Total Interest income $- $- $- $ 10,788 Interest expense - - Noninterest income 9 - Income (loss) before income taxes - Depreciation and amortization 6 - - Total assets - - Capital expenditures 6 - - Six Months Ended June 30, 2009 Trust and Community Investment Intersegment Banking Services Other Eliminations Total Interest income $- $ 19,340 Interest expense - Noninterest income 28 - Income (loss) before income taxes - Depreciation and amortization 13 1 - Total assets - - Capital expenditures 8 - - Six Months Ended June 30, 2008 Trust and Community Investment Intersegment Banking Services Other Eliminations Total Interest income $- $- $- $ 22,048 Interest expense - - Noninterest income 25 - Income (loss) before income taxes - Depreciation and amortization 12 1 - Total assets - - Capital expenditures 6 - - 18 Table of Contents Note 14 – Fair Value of Financial Instruments The Company adopted SFAS No.157, ”Fair Value Measurements”, on January1, 2008 to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. SFAS 157 clarifies that fair value of certain assets and liabilities is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. In October of 2008, the FASB issued FSP 157-3 to clarify the application of SFAS 157 in a market that is not active and to provide key considerations in determining the fair value of a financial asset when the market for that financial asset is not active. FSP 157-3 was effective upon issuance, including prior periods for which financial statements were not issued. SFAS 157 specifies a hierarchy of valuation techniques based on whether the inputs to those valuation techniques are observable or unobservable. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions. The three levels of the fair value hierarchy under SFAS 157 based on these two types of inputs are as follows: Level 1 – Valuation is based on quoted prices in active markets for identical assets and liabilities. Level 2 – Valuation is based on observable inputs including quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets and liabilities in less active markets, and model-based valuation techniques for which significant assumptions can be derived primarily from or corroborated by observable data in the market. Level 3 – Valuation is based on model-based techniques that use one or more significant inputs or assumptions that are unobservable in the market. The following describes the valuation techniques used by the Company to measure certain financial assets and liabilities recorded at fair value on a recurring basis in the financial statements: Securities available for sale: Securities available for sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted market prices, when available (Level 1). If quoted market prices are not available, fair values are measured utilizing independent valuation techniques of identical or similar securities for which significant assumptions are derived primarily from or corroborated by observable market data. Third party vendors compile prices from various sources and may determine the fair value of identical or similar securities by using pricing models that considers observable market data (Level 2).Federal Reserve Bank and Federal Home Loan Bank stocks are carried at cost since no ready market exists and there is no quoted market value.The Company is required to own stock in these companies as long as it is a member.Therefore, they have been excluded from the table below. The following table presents the balances of financial assets and liabilities measured at fair value on a recurring basis as of June 30, 2009 (in thousands): Fair Value Measurements at June 30, 2009 Using Balance as of June 30, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description Level 1 Level 2 Level 3 Assets Securities available for sale $ 140,344 $- $ 140,344 $- Mortgage loan derivative contracts 1 - 1 - 19 Table of Contents Certain financial assets are measured at fair value on a nonrecurring basis in accordance with GAAP. Adjustments to the fair value of these assets usually result from the application of lower-of-cost-or-market accounting or write-downs of individual assets. The following describes the valuation techniques used by the Company to measure certain financial assets recorded at fair value on a non-recurring basis in the financial statements: Loans held for sale: Loans held for sale are carried at market value. These loans currently consist of one-to-four family residential loans originated for sale in the secondary market. Fair value is based on the price secondary markets are currently offering for similar loans using observable market data which is not materially different than cost due to the short duration between origination and sale (Level 2). As such, the Company records any fair value adjustments on a nonrecurring basis. No nonrecurring fair value adjustments were recorded on loans held for sale during the year ended December 31, 2008 or the period ended June 30, 2009. Gains and losses on the sale of loans are recorded within income from mortgage banking on the Consolidated Statements of Income. Impaired Loans: Loans are designated as impaired when, in the judgment of management based on current information and events, it is probable that all amounts due according to the contractual terms of the loan agreement will not be collected. The measurement of loss associated with impaired loans can be based on either the observable market price of the loan or the fair value of the collateral. Fair value is measured based on the value of the collateral securing the loans. Collateral may be in the form of real estate or business assets including equipment, inventory, and accounts receivable. The vast majority of the collateral is real estate. The value of real estate collateral is determined utilizing an income or market valuation approach based on an appraisal conducted by an independent, licensed appraiser, outside of the Company, using observable market data (Level 2). However, if the collateral is a house or building in the process of construction or if an appraisal of the real estate property is over two years old, then the fair value is considered Level 3. The value of business equipment is based upon an outside appraisal if deemed significant, or the net book value on the applicable business’ financial statements if not considered significant using observable market data. Likewise, values for inventory and accounts receivables collateral are based on financial statement balances or aging reports (Level 3). Impaired loans allocated to the Allowance for Loan Losses are measured at fair value on a nonrecurring basis. Any fair value adjustments are recorded in the period incurred as provision for loan losses on the Consolidated Statements of Income. Foreclosed assets. Foreclosed assets consist of assets acquired through, or in lieu of, loan foreclosure, and are held for sale and initially were recorded at fair value, less estimated costs to sell at the date of acquisition, thus establishing a new cost basis. Loan losses arising from the acquisitions of such property are charged against the allowance for loan losses at the date the property is acquired. Subsequent to acquisition, valuations are performed periodically and the assets are carried at the lower of the new cost basis or fair value. Revenues and expenses from operations and changes in any subsequent valuation allowance are included in net foreclosed assets costs and expenses. The following table summarizes the Company’s financial assets that were measured at fair value on a nonrecurring basis during the period (in thousands): Carrying Value at June 30, 2009 Balance as of June 30, Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description Level 1 Level 2 Level 3 Assets Loans held for sale $- $ 10,408 $- Impaired loans, net of valuation allowance - Foreclosed assets - - 20 Table of Contents The fair value of a financial instrument is the current amount that would be exchanged between willing parties, other than in a forced liquidation.Fair value is best determined based upon quoted market prices. However, in many instances, there are no quoted market prices for the Company’s various financial instruments.In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques.Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows.Accordingly, the fair value estimates may not be realized in an immediate settlement of the instrument.SFAS 107, “Disclosures About Fair Value of Financial Instruments”, excludes certain financial instruments and all non-financial instruments from its disclosure requirements. Accordingly, the aggregate fair value amounts presented may not necessarily represent the underlying fair value of the Company. The estimated fair values of the Company’s assets are as follows: June 30, 2009 December 31, 2008 (in thousands) Carrying Estimated Fair Carrying Estimated Fair Amount Value Amount Value Financial assets: Cash and due from banks Securities available for sale * Securities held to maturity Loans held for sale Loans, net of allowance Accrued interest receivable Financial liabilities: Deposits $ 615,231 $ 618,393 $ 589,138 $ 591,159 Repurchase agreements Other borrowings Trust preferred capital notes Accrued interest payable * - Excludes restricted stock The following methods and assumptions were used by the Company in estimating fair value disclosures for financial instruments: Cash and cash equivalents.The carrying amount is a reasonable estimate of fair value. Securities.Fair values are based on quoted market prices or dealer quotes. The carrying value of restricted stock approximates fair value. Loans held for sale.The carrying amount is a reasonable estimate of fair value. Loans.For variable-rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values.Fair values for fixed-rate loans are estimated based upon discounted cash flow analyses, using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality.Fair values for nonperforming loans are estimated using discounted cash flow analyses or underlying collateral values, where applicable. Accrued interest receivable.The carrying amount is a reasonable estimate of fair value. Deposits.The fair value of demand deposits, savings deposits, and money market deposits equals the carrying value. The fair value of fixed-rate certificates of deposit is estimated by discounting the future cash flows using the current rates at which similar deposit instruments would be offered to depositors for the same remaining maturities. Repurchase agreements.The carrying amount is a reasonable estimate of fair value. 21 Table of Contents Other borrowings.The fair values of long-term borrowings are estimated using discounted cash flow analyses based on the interest rates for similar types of borrowing arrangements. Trust preferred capital notes.Fair value is calculated by discounting the future cash flows using the estimated current interest rates at which similar securities would be issued. Accrued interest payable.The carrying amount is a reasonable estimate of fair value. Off-balance sheet instruments.The fair value of letters of credit is based on fees currently charged for similar agreements or on the estimated cost to terminate them or otherwise settle the obligations with the counterparties at the reporting date.At June 30, 2009 and December 31, 2008, the fair value of off balance sheet instruments was deemed immaterial, and therefore was not included in the table above. The Company assumes interest rate risk (the risk that interest rates will change) in its normal operations.As a result, the fair values of the Company’s financial instruments will change when interest rates change and that change may be either favorable or unfavorable to the Company. Note 15 – Supplemental Cash Flow Information Six Months Ended (in thousands) June 30, Supplemental Schedule of Cash and Cash Equivalents: Cash and due from banks Interest-bearing deposits in other banks Supplemental Disclosure of Cash Flow Information: Cash paid for: Interest on deposits and borrowed funds Income taxes Noncash investing and financing activities: Transfer of loans to other real estate owned 52 Unrealized gain (loss) on securities available for sale 22 Table of Contents ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of this discussion is to focus on important factors affecting the financial condition and results of operations of the Company.The discussion and analysis should be read in conjunction with the Consolidated Financial Statements. Forward-Looking Statements This report contains forward-looking statements with respect to the financial condition, results of operations and business of American National Bankshares Inc. and its wholly owned subsidiary, American National Bank and Trust Company (the ”Bank”) (collectively referred to as the “Company”).These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management of the Company and on information available to management at the time these statements and disclosures were prepared.Forward-looking statements are subject to numerous assumptions, estimates, risks, and uncertainties that could cause actual conditions, events, or results to differ materially fro those stated or implied by such forward-looking statements. A variety of factors may affect the operations, performance, business strategy, and results of the Company.Those factors include but are not limited to the following: · Financial market volatility, including the level of interest rates, could affect the values of financial instruments and the amount of net interest income earned; · General economic or business conditions, either nationally or in the market areas in which the Company does business, may be less favorable than expected, resulting in deteriorating credit quality, reduced demand for credit, or a weakened ability to generate deposits; · Competition among financial institutions may increase and competitors may have greater financial resources and develop products and technology that enable those competitors to compete more successfully than the Company; · Businesses that the Company is engaged in may be adversely affected by legislative or regulatory changes, including changes in accounting standards; · The ability to retain key personnel; and · The failure of assumptions underlying the allowance for loan losses. Reclassification In certain circumstances, reclassifications have been made to prior period information to conform to the 2009 presentation. Critical Accounting Policies The accounting and reporting policies followed by the Company conform with U.S. generally accepted accounting principles (“GAAP”) and they conform to general practices within the banking industry.The Company’s critical accounting policies, which are summarized below, relate to (1) the allowance for loan losses and (2) goodwill impairment.A summary of the Company’s significant accounting policies is set forth in Note 1 to the Consolidated Financial Statements in the Company’s 2008 Annual Report on Form 10-K. The financial information contained within the Company’s financial statements is, to a significant extent, financial information that is based on measures of the financial effects of transactions and events that have already occurred.A variety of factors could affect the ultimate value that is obtained when earning income, recognizing an expense, recovering an asset, or relieving a liability.In addition, GAAP itself may change from one previously acceptable method to another method. 23 Table of Contents Allowance for Loan Losses and Reserve for Unfunded Loan Commitments The allowance for loan losses is an estimate of the losses inherent in the loan portfolio at the balance sheet date.The allowance is based on two basic principles of accounting: (i) Statement of Financial Accounting Standards (“SFAS”) No. 5, Accounting for Contingencies, which requires that losses be accrued when they are probable of occurring and estimable and (ii) SFAS No. 114, Accounting by Creditors for Impairment of a Loan, which requires that losses on impaired loans be accrued based on the differences between the value of collateral, present value of future cash flows, or values observable in the secondary market, and the loan balance. The Company’s allowance for loan losses has three basic components:the formula allowance, the specific allowance and the unallocated allowance.Each of these components is determined based upon estimates that can and do change.The formula allowance uses a historical loss view as an indicator of future losses along with various qualitative factors, including levels and trends in delinquencies, nonaccrual loans, charge-offs and recoveries; trends in volume and terms of loans; effects of changes in underwriting standards; experience of lending staff and economic conditions; and portfolio concentrations. In the formula allowance, the historical loss rate is combined with the qualitative factors, resulting in an adjusted loss factor for each risk-grade category of loans.The adjusted loss factor is multiplied by the period-end balances for each risk-grade category.The formula allowance is calculated for a range of outcomes.The specific allowance uses various techniques to arrive at an estimate of loss for specifically identified impaired loans. The unallocated allowance includes estimated losses whose impact on the portfolio has yet to be recognized in either the formula or specific allowance.The use of these values is inherently subjective and actual losses could be greater or less than the estimates. The reserve for unfunded loan commitments is an estimate of the losses inherent in off-balance-sheet loan commitments at the balance sheet date.It is calculated by multiplying an estimated loss factor by an estimated probability of funding, and then by the period-end amounts for unfunded commitments.The reserve for unfunded loan commitments is included in other liabilities. Goodwill Impairment The Company tests goodwill on an annual basis or more frequently if events or circumstances indicate that there may have been impairment.If the carrying amount of goodwill exceeds its implied fair value, the Company would recognize an impairment loss in an amount equal to that excess.The goodwill impairment test requires management to make judgments in determining the assumptions used in the calculations.The goodwill impairment testing conducted by the Company in 2008 indicated that goodwill is not impaired and is properly recorded in the financial statements.No events or circumstances since December 31, 2008 have occurred that would question the impairment of goodwill. Non-GAAP Presentations The analysis of net interest income in this document is performed on a taxable equivalent basis to facilitate performance comparisons among various taxable and tax-exempt assets. Internet Access to Corporate Documents The Company provides access to its Securities and Exchange Commission (“SEC”) filings through a link on the Investors Relations page of the Company’s web site at www.amnb.com.Reports available include the annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after the reports are filed electronically with the SEC.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at www.sec.gov. 24 Table of Contents RESULTS OF OPERATIONS Earnings Performance Three months ended June 30, 2009 and 2008 For the quarter ended June 30, 2009, the Company reported net income of $1,706,000 compared to $1,809,000 for the comparable quarter in 2008. The $103,000 decline in earnings was primarily driven by a $540,000 increase in deposit insurance premiums and a $100,000 one-time increase in personnel expense associated with staff reductions, all reflected in the change in noninterest expense category and more fully discussed on page 32. SUMMARY INCOME STATEMENT (dollars in thousands) For the three months ended June 30, $ change % change Interest income $ 10,788 -10.2% Interest expense -31.5% Net interest income 2.7% Provision for loan losses -18.0% Noninterest income 22.4% Noninterest expense 12.0% Income tax expense 23.9% Net income -5.7% Six months ended June 30, 2009 and 2008 For the six month period ended June 30, 2009 the Company reported net income of $2,474,000 compared to $4,114,000 for the comparable period in 2008. The $1,640,000 decline in earnings was driven by the factors noted above, however for the period the impact of the FDIC increase was $740,000, plus, most notably, a $1.2 million write-down in the first quarter of other real estate owned, reflected in the change to noninterest income. SUMMARY INCOME STATEMENT (dollars in thousands) For the six months ended June 30, $ change % change Interest income $ 19,340 $ 22,048 -12.3% Interest expense -30.0% Net interest income -1.0% Provision for loan losses 13.8% Noninterest income -24.9% Noninterest expense 10.0% Income tax expense -46.3% Net income -39.9% 25 Table of Contents Net Interest Income Net interest income is the difference between interest income on earning assets, primarily loans and securities, and interest expense on interest bearing liabilities, primarily deposits and other funding sources.Fluctuations in interest rates as well as volume and mix changes in earning assets and interest bearing liabilities can materially impact net interest income.The following discussion of net interest income is presented on a taxable equivalent basis to facilitate performance comparisons among various taxable and tax-exempt assets, such as certain state and municipal securities.A tax rate of 35% was used in adjusting interest on tax-exempt assets to a fully taxable equivalent basis.Net interest income divided by average earning assets is referred to as the net interest margin. The net interest spread represents the difference between the average rate earned on earning assets and the average rate paid on interest bearing liabilities. Since September 2007, the Federal Open Market Committee of the Federal Reserve Board has reduced the federal funds rate ten times by a total of 5.00%. Because of this historically low interest rate environment and because most of the Company’s interest bearing assets and interest paying liabilities are relatively short-term in nature, the yields and costs discussed in the following pages have, in general, fallen during the reported periods. Three months ended June 30, 2009 and 2008 Net interest income on a taxable equivalent basis increased $186,000, or 2.7%, for the second quarter of 2009 compared to the 2008 quarter.This increase was almost entirely due to changes in interest rates, as indicated by the Rate/Volume Analysis shown later in this section. The Company’s yield on earnings assets was 5.33% compared to 6.07% for the prior year quarter. The cost of interest bearing liabilities was 1.83% compared to 2.79%. These rates resulted in an interest rate spread of 3.50% compared to 3.28%. The Company’s net interest margin, on a fully taxable equivalent basis, was 3.84% during the second quarter of 2009, compared to 3.83%, during the 2008 quarter.Yields and rates generally fell between periods, but most of the improvement in spread and margin was related to liability pricing. 26 Table of Contents The following presentation is an analysis of net interest income and related yields and rates, on a taxable equivalent basis, for the three months ended June 30, 2009 and 2008.Nonaccrual loans are included in average balances.Interest income on nonaccrual loans, if recognized, is recorded on a cash basis or when the loan returns to accrual status. Net Interest Income Analysis For the Three Months Ended June 30, 2009 and 2008 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate Loans: Commercial $ 4.80 % 5.92 % Real estate Consumer Total loans Securities: Federal agencies Mortgage-backed & CMO's State and municipal Other 72 90 Total securities Deposits in other banks 74 Total interest-earning assets Non-earning assets Total assets $ $ Deposits: Demand $ $ 42 Money market Savings 37 84 Time Total deposits Customer repurchase agreements Other short-term borrowings 1 88 Long-term borrowings Total interest-bearing liabilities Noninterest bearing demand deposits Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Interest rate spread 3.50 % 3.28 % Net interest margin 3.84 % 3.83 % Net interest income (taxable equivalent basis) Less: Taxable equivalent adjustment Net interest income $ $ 27 Table of Contents Changes in Net Interest Income (Rate/Volume Analysis) (in thousands) Three months ended June 30 2009vs.2008 Interest Change Increase Attributable to Interest income (Decrease) Rate Volume Loans: Commercial Real Estate 55 Consumer 1 Total loans 47 Securities: Federal agencies 6 Mortgage-backed 26 State and municipal 79 15 64 Other securities 14 Total securities Deposits in other banks 29 88 Total interest income Interest expense Deposits: Demand Money market 91 Savings - Time Total deposits Customer repurchase agreements 41 Other borrowings 78 Total interest expense 99 Net interest income $2 Six months ended June 30, 2009 and 2008 Net interest income on a taxable equivalent basis decreased $142,000 or 1.0% for the six months ended June 30, 2009 compared to the 2008 period.This decrease was due mostly to changes in rates, but was significantly impacted by changes in volumes of interest earning assets and interest bearing liabilities, as indicated by the Rate/Volume Analysis shown later in this section. The Company’s yield on earnings assets was 5.35% compared to 6.24% for the prior year period. The cost of interest bearing liabilities was 1.99% compared to 2.97%. These rates resulted in an interest rate spread of 3.36% compared to 3.27%. The net interest margin, on a fully taxable equivalent basis, was 3.72% for the six month period ended June 30, 2009 compared to 3.86% for the 2008 period, a 14 basis point decline. Yields and rates generally fell between periods, but the decline in margin was mitigated by liability pricing. 28 Table of Contents The following presentation is an analysis of net interest income and related yields and rates, on a taxable equivalent basis, for the six-month period ended June 30, 2009 and 2008.Nonaccrual loans are included in average balances.Interest income on nonaccrual loans, if recognized, is recorded on a cash basis or when the loan returns to accrual status. Net Interest Income Analysis For the Six Months Ended June 30, 2009 and 2008 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate Loans: Commercial $ 4.69 % 6.34 % Real estate Consumer Total loans Securities: Federal agencies Mortgage-backed & CMO's State and municipal Other Total securities Deposits in other banks Total interest-earning assets Non-earning assets Total assets $ $ Deposits: Demand $ $ Money market Savings 77 Time Total deposits Customer repurchase agreements Other short-term borrowings 4 Long-term borrowings Total interest-bearing liabilities Noninterest bearing demand deposits Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Interest rate spread 3.36 % 3.27 % Net interest margin 3.72 % 3.86 % Net interest income (taxable equivalent basis) Less: Taxable equivalent adjustment Net interest income $ $ 29 Table of Contents Changes in Net Interest Income (Rate/Volume Analysis) (in thousands) Six months ended June 30 2009vs.2008 Interest Change Increase Attributable to Interest income (Decrease) Rate Volume Loans: Commercial Real Estate Consumer Total loans Securities: Federal agencies Mortgage-backed 20 State and municipal 27 35 Other securities Total securities Deposits in other banks 41 Total interest income Interest expense Deposits: Demand Money market Savings Time Total deposits Repurchase agreements 60 Other borrowings 26 Total interest expense Net interest income Noninterest Income Noninterest income increased to $2,253,000 in the second quarter of 2009 from $1,841,000 in the second quarter of 2008, a $412,000 or 22.4% increase, due primarily to $393,000 in securities losses recorded during 2008 and a $368,000 increase in mortgage banking income in the 2009 quarter compared to the prior year quarter. Fees from the management of trusts, estates, and asset management accounts decreased to $767,000 in the second quarter of 2009 from $916,000 in the second quarter of 2008, a $149,000 or 16.3% decline.Volatility in the financial markets negatively impacted account asset values, which more than offset the income from new account activity.A substantial portion of Trust fees are earned based on account market values. Service charges on deposit accounts decreased to $511,000 in the second quarter of 2009 from $601,000 in the second quarter of 2008, a $90,000 or 15.0% decline. This reduction was primarily the result of a drop in customer overdraft activity fee income. 30 Table of Contents Mortgage banking income increased to $568,000 in the second quarter of 2009 from $200,000 in the second quarter of 2008, an increase of $368,000 or 184%. This improvement reflects the impact of historically low mortgage rates and increased refinancing demand. Management expects a slowdown in refinancing activity volume, beginning in the third quarter. Brokerage fees decreased to $73,000 in the second quarter of 2009 from $101,000 for the second quarter in 2008, a $28,000 or 27.7% decline. The reduction was due to a decline in retail investment activity. Noninterest income decreased to $2,987,000 in the six months ended June 30, 2009 from $3,976,000 for the same period in 2008, a $989,000 or 24.9% decline. The major factors impacting earnings for the six month period included all the items noted above, but also, most notably, included a $1.2 million write-down of other real estate owned in 2009 and $363,000 in securities related losses recognized in the 2008 period. Noninterest Expense Noninterest expense was $6,321,000 for the second quarter of 2009 compared to $5,643,000 for the second quarter in 2008, an increase of $678,000 or 12%. Salaries were $2,732,000 for the second quarter of 2009 compared to $2,481,000 for the second quarter of 2008, a $251,000 or 10.1% increase, due to $100,000 in one-time costs associated with staff reductions, $138,000 in increased commissions based on secondary market lending production, and limited salary increases. Late in the second quarter management reduced the number of full time equivalent employees in the Bank by 14, over 5% of the workforce. This was accomplished through a combination of retirements, unfilled vacancies, and a small number of layoffs. Management anticipates that the annualized savings from this action will be approximately $700,000. Employee benefits were $832,000 for the second quarter of 2009 compared to $777,000 for the second quarter of 2008, a $55,000 or 7.1% increase, due primarily to increases in insurance expense. FDIC insurance assessment was $564,000 for the second quarter of 2009 compared to $24,000 for the second quarter of 2008, a $540,000 or 2,250% increase.Of this increase, $362,000 was attributable to the impact of an industry-wide special assessment. Management anticipates similar assessments will occur in the third quarter and possibly in the fourth quarter of 2009. The remainder of the cost increase was due to the impact of industry-wide premium increases and the final use of a premium credit by the Bank. Noninterest expense was $12,196,000 for the six months ended June 30, 2009 compared to $11,092,000 for the same period of 2008, an increase of 9.9% or $1,104,000. Expenses for the period were impacted by the same factors noted above, however, the FDIC expense increase accounted for $740,000 or 67% of the total increase in expense. Income Taxes The effective tax rate for the second quarter of 2009 was 27.4% compared to 22.3% for the same quarter of 2008. The effective tax rate for the six months ended June 30, 2009 was 24.4% compared to 26.5% for the same period of 2008. The effective tax rate is lower than the statutory rate primarily due to income that is not taxable for Federal income tax purposes.The primary non-taxable income is that of state and municipal securities and industrial revenue bonds or loans. 31 Table of Contents Impact of Inflation and Changing Prices The majority of assets and liabilities of a financial institution are monetary in nature and therefore differ greatly from most commercial and industrial companies that have significant investments in fixed assets or inventories.The most significant effect of inflation is on noninterest expense, which tends to rise during periods of inflation.Changes in interest rates have a greater impact on a financial institution’s profitability than do the effects of higher costs for goods and services.Through its balance sheet management practices, the Company has the ability to react to those changes and measure and monitor its interest rate and liquidity risk. CHANGES IN FINANCIAL POSITION BALANCE SHEET ANALYSIS Securities The securities portfolio generates income, plays a major role in the management of interest rate sensitivity, provides a source of liquidity, is used to meet collateral requirements for public deposits, and facilitates commercial customers’ repurchase agreements.The portfolio consists primarily of high quality, investment-grade securities.Federal agency and U. S. government sponsored enterprises, mortgage-backed, and state and municipal securities comprise the majority of the portfolio. The available for sale securities portfolio was $144,706,000 at June 30, 2009 compared to $133,695,000 at December 31, 2008, an $11,011,000 or 8.2% increase.The held to maturity securities portfolio decreased to $6,712,000 at June 30, 2009 from $7,121,000 at December 31, 2008, a $409,000 or 5.7% decline. At June 30, 2009, the available for sale portfolio had an estimated fair value of $144,706,000 and an amortized cost of $140,928,000, resulting in a net unrealized gain of $3,778,000.At the same dates, the held to maturity portfolio had an estimated fair value of $6,943,000 and an amortized cost of $6,712,000, resulting in a net unrealized gain of $231,000. At June 30, 2009, mortgage-backed securities consist principally of obligations of U.S. Governmentsponsored enterprises.CMOs (collateralized mortgage obligations) issued by non-U.S. Government sponsored enterprises, as of June 30, 2009, had an amortized cost of $2,800,000 and an estimated fair value of $2,454,000; resulting in an estimated net unrealized loss of $346,000. Loans The loan portfolio consists primarily of commercial and residential real estate loans, commercial loans, construction and land development loans, and home equity loans. Loans were $557,042,000 at June 30, 2009 compared to $571,110,000 at December 31, 2008, a $14,068,000 or 2.5% decrease. Management considers the decline in the loan portfolio primarily the result of the current economic climate and secondarily the result of the Company’s deliberate decision to maintain a conservative risk profile in consideration of long term asset quality. Allowance for Loan Losses, Asset Quality, and Credit Risk Management The allowance for loan losses was $7,934,000 at June 30, 2009 compared to $7,824,000 at December 31, 2008.The allowance was 1.42% of loans at the end of the second quarter 2009 compared to 1.37% at year-end.Annualized net charge-offs represented 0.28% of total loans during the second quarter of 2009. 32 Table of Contents Nonperforming loans include loans on which interest is no longer accrued, accruing loans that are contractually past due 90 days or more as to principal and interest payments, and any loans classified as troubled debt restructurings.Nonperforming assets include nonperforming loans and foreclosed real estate.Nonperforming loans represented 0.49% and 0.50% of total loans, respectively, at June 30, 2009 and December 31, 2008.There were no troubled debt restructurings at June 30, 2009 or December 31, 2008. The following table summarizes nonperforming assets (in thousands): June 30, December 31, Loans 90 days or more past due $- $- Nonaccrual loans Nonperforming loans Foreclosed real estate Nonperforming assets Premises and equipment Premises and equipment were $18,912,000 at June 30, 2009 compared to $17,129,000, a $1,783,000 or 10.4% increase. Most of this increase was related to changes in the Bank’s branch structure, most notably the recent completion of a new $2.1 million branch in Martinsville, Virginia, which opened in July 2009. The Company is actively seeking to provide better customer service through its branch system in a cost effective and efficient manner. Earlier this year the Bank closed two Danville branches in close proximity to each other. Their operations were consolidated into a new, larger facility, with extended hours, at Piedmont Drive in Danville. In April, the Bank relocated the Smith Mountain branch to a better facility in order to provide services not previously available to customers in that market.
